DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 03/21/2022 has been considered and entered.  The response was persuasive over the rejections in view of Noro (JP2009215483) for requiring that the fullerene are solid lubricants and thus would not be dissolved, which are hereby withdrawn.  The response in view of the rejections based on Ryuji (JP2015129219) was considered but not found to be persuasive.  Therefore, the previous rejections are maintained.  The newly submitted IDS also necessitates new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryuji (JP2015129219)
In regards to claims 1 – 3, Ryuji teaches dissolving fullerene in isostearate and adding the composition to lubricating oil [0007].  The fullerene can be C60 or C70 fullerene or mixtures [0009].  The content of the fullerene in the lubricating oil such as synthetic oil is 0.001 to 0.1% (10ppm to 1000 ppm) [0013].  Ryuji teaches fullerene precipitates are undesirable [0013, 0014].  The fullerene provides the function of an extreme pressure additive [0014].
In regards to claim 4, Ryuji teaches the composition comprising fullerene as extreme pressure agent in lubricating oil.  Lubricating oil compositions are known to comprise other conventional additives and thus such additives would have been obvious in the composition of Ryuji.  For instance, Noro (JP2009215483) teaches similar fullerene containing lubricant which comprises conventional additives, and thus at least in view of Noro the presence of additives in the composition would have been obvious.
In regards to claim 5, Ryuji teaches the composition and the steps for preparing them as claimed but does not particularly recite the step of removing insoluble components from the mixture.  However, Ryuji teaches against the presence of precipitates which are insoluble components and thus their removal from the solvent composition prior to addition of base oil would have been obvious.
In regards to claims 6, 7, 10 – 12, Ryuji teaches the composition and provides the method having the claimed limitations as previously stated.
In regards to claims 8, 9, Ryuji, or alternatively further in view of Noro, teaches the composition and provides the method having the claimed limitations as previously stated.
In regards to claims 13, 14, Ryuji teaches the composition comprising the fullerene and solvent in a lubricant composition.  The ester solvent provides the limitation of base oil.  Also, the ester may provide the limitations of additives of the claims, and solvents are known to be present in conventional additives such as those claimed; i.e., defoaming agents etc. Thus, a composition consisting of base oil and the fullerene with optional customary additives as claimed is provided.  Again, the recited additives of the claims are conventional in the art and would have been obvious for use in lubricating oils.
Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2006045350)
In regards to claims 1 – 14, Arai teaches the engine oil comprising carbon nanoparticles in an organic solvent as dispersion which is soluble in base oil (abstract).  The base oil in which the fullerene dispersion is added can be mineral oil (Specification).  The carbon nanoparticles can be fullerenes such as C60, C70 etc. without any limitation, thus allowing for their mixtures which would also be expected to provide the same properties and would have been obvious, and wherein the particles are present at amounts of from 0.001 to 0.2% (10 ppm to 2000 ppm) in the composition; and the organic solvent such as alkylbenzene which also meets the limitation of synthetic base oil, can be present in amounts of 20% or less in the composition (specification).  
Thus, composition comprising or consisting of fullerene and base oil alone is provided.  Arai is directed to use of dissolved fullerene in oils such as alkylbenzene and mixing to increase dissolution.  Thus, it would have been obvious for persons of skill in the art practicing the invention to have removed any undissolved particles prior to mixing the fullerene dispersion in the base oil.  The method of preparing the fullerene and oil composition by mixing the fullerene material with base oil and dissolving the fullerene and removal of any undissolved particles is obvious in view of Arai.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that Ryuji fails to teach removal of insoluble particles.  The argument is not persuasive.
Ryuji teaches away from the presence of precipitates of fullerene in the solvent.  Thus, removal of insoluble particles would have been obvious.
Applicants argue that the composition of the claims demonstrates unexpectedly improved results.  The argument is not persuasive.  
The inventive examples fail to demonstrate superior results at the claimed endpoints of 1ppm and 50ppm.  The examples do not demonstrate criticality at the claimed endpoints.  It is unclear what is unexpectedly superior art 1ppm or at 50ppm. 
Thus, applications have failed to provide a demonstration of unexpected results that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/01/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771